— Order entered on August 23, 1960, granting defendant’s, Webb & Knapp Inc., motion to dismiss the complaint, unanimously affirmed, with $20 costs *727and disbursements to the respondent. No opinion. Order entered on August 23, 1960, denying plaintiffs’ motion for an order directing that defendant’s, Webb & Knapp, Inc., motion to dismiss the complaint be deemed abandoned as provided by Special Rule as to Long Form Order of the New York County Supreme Court Trial Term Rules, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur—Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.